UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	August 1, 2013 — January 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Semiannual report 1 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 25 Shareholder meeting results 59 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In early 2014, stock prices fluctuated while most bond markets advanced, reversing the trends that dominated the two asset classes during 2013. Although the economic recovery appears to remain intact and previous market forces may re-emerge, the shift in short-term trends reminds investors once again about the value of portfolio diversification. In this environment, we believe Putnam’s commitment to active fundamental research and taking a proactive view about risk is well suited to uncovering attractive investment opportunities. We are pleased to report that this focus continues to earn Putnam high marks among industry peers. In 2013 — and for the third time in five years — Barron’s ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Lastly, for guidance on today’s markets, we also believe that you are well served by consulting with your financial advisor, who can help you assess your individual needs, time horizon, and risk tolerance — crucial for guiding you toward your investment goals. As always, thank you for investing with Putnam. About the fund Providing the benefits of balanced investing since 1937 The fund launched in 1937 when George Putnam, a Boston investment manager, decided to introduce an innovative approach — a balance of stocks to seek capital growth and bonds to help provide current income. The original portfolio featured industrial stocks andrailroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, economic uncertainties continue to challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the fund’s bonds helped results. Similarly, stocks often performed better when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July12,1938, George Putnam articulated the strategy this way: “Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, commonsense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place.” Today, Putnam remains committed to thisprudent approach. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 2–3 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78 and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. 4 George Putnam Balanced Fund Interview with your fund’s portfolio managers What was the market environment like during the six months ended January 31, 2014? David: During the semiannual period, investors who took on risk were generally rewarded. The period was not without volatility, however. For example, the market advance slowed in October as a result of the congressional budget debate, which led to a 16-day partial shutdown of the federal government. In January, the period’s final month, there was a small correction in U.S. equities, with the S&P 500 Index, a broad measure of U.S. stocks, declining more than 3.5%, due in part to year-end profit taking and some weaker macroeconomic data. During the period, the Federal Reserve did a good job of communicating its intentions to eventually draw down its $85-billion-a-month purchase of bonds. Although the actual first $10 billion reduction did not take place until January2014, this announcement of its intent to reduce bond buying affected the more interest-rate-sensitive areas of the fixed-income market. How would you characterize the bond market environment during the period? Kevin: Through the fourth quarter of 2013 and into 2014, the bond market continued to be a favorable environment for taking credit and liquidity risk. The central bank’s December decision to modestly reduce its bond-buying This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/14. See pages 2–4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 16–17. George Putnam Balanced Fund 5 program offered a degree of confirmation that the economy has continued to heal and growth was on track. Bond yields spiked on the news as the first reduction in the bond-buying program was somewhat earlier than the market was anticipating. Additionally, Japan’s economy strongly rebounded, while core European economies performed better than expected. All told, a supportive global economic backdrop encouraged investors to put capital to work in the credit markets. How did the fund’s fixed - income portfolio fare during the period? During the period, the fund’s fixed-income portfolio consisted primarily of U.S. Treasuries, agency securities, and high-grade corporate bonds. We’ve continued to de-emphasize interest-rate risk, reducing Treasuries and agencies in favor of the more attractive yield spreads of high-quality corporates. Overall, we also trimmed more of our bond exposure, elevating our cash position. While this cash exposure offered negligible returns and was a drag on performance versus the secondary benchmark, the George Putnam Blended Index, the lower bond exposure gave us a relative boost. How did the fund’s stock portfolio perform for the period? David: The fund’s stock portfolio returned 3.69% during the period, underperforming its benchmark, the Russell 1000 Value Index, which returned 4.63%. Our relatively underweight position in financials aided fund performance, while an overweight position in consumer staples detracted. We continued to see solid performance from individual stocks, which aided absolute performance. Allocations are shown as a percentage of the fund’s net assets as of 1/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 George Putnam Balanced Fund How would you characterize the equity market environment you were investing in during the period? David: As is usually the case, the overall market environment was dictated both by the actual and the forecasted movements in interest rates and company earnings. Prior to the period, interest rates had risen on expectations that the Fed would soon taper its monthly bond buying. As the period progressed, interest rates stabilized and overall economic growth remained tepid. With the postponement of Fed tapering, the market rally continued through the fourth quarter, pushing U.S. equities to their best annual performance since the 1990s. Today, however, one of the interesting features of the U.S. equity market is that valuations are at an unusual level of parity. Rarely do we see equities with more homogeneity. To put it simply, most stocks are trading at a price-earnings ratio of around 15x earnings, meaning that valuations are essentially the same across all market sectors. Stocks are not overly expensive nor are they particularly cheap at this point in the cycle. This signals an environment in which fundamental research and bottom-up stock selection become more critical, and suggests that investors should pay closer attention to growth potential than to valuation. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. George Putnam Balanced Fund 7 Which individual holdings contributed to performance versus the Russell 1000 Value Index, the equity - only benchmark, for the period? David: The biggest contributor was our decision to underweight energy giant Chevron, which saw its fourth-quarter profit fall 32% on lower global production and weaker refined products margins. We also benefited by overweighting media and technology company Comcast and hotel operator Marriott International. We believed both were solid franchises with growing cash flows and were reasonably priced at the beginning of the period. Ultimately, these two holdings benefited the fund’s performance. Which individual holdings detracted from performance? David: As was the case during the last period, an overweight position in multinational tobacco distributor Philip Morris International hurt performance, with the company suffering from negative earnings revisions due to weakening international markets and currencies. At today’s prices, however, we still believe the stock represents excellent value. Another overweight position in domestic merchandiser Bed Bath & Beyond also detracted from performance. Overall weak consumer demand generally hurt retailers during the period, and earnings estimates for Bed Bath & Beyond were lowered. That said, we still believe the stock represents solid value in the current environment. The fund changed its distribution rate during the period. Could you comment on the reasons for the change? Kevin: The fund increased its dividend rate from $0.050 per share to $0.053 per share, an increase of 6.00% effective November 2013. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 George Putnam Balanced Fund This was the result of an increase in distributable income due to an increase in interest income earned in the fund. What is your outlook for stocks over the next six months, and how are you positioning the fund in response? David: When we consider the combination of valuation, fundamentals, and sentiment in today’s environment, we believe the 2013 run-up in the stock market was rational. However, by historical standards, this performance was exceedingly strong, and our outlook is more tempered for 2014. We believe equity valuations are at the middle of their historical range. With stocks at what we believe are average valuations, our expectation is for average returns. While we remain constructive on the current market, given how far we have risen, we are investing with a bit more caution than six months ago. What is your outlook for the bond market for the coming months, and how are you positioning the fund? Kevin: We are focused on several key risks. First, the Fed is faced with a delicate balancing act as it seeks to communicate further reductions in its bond-buying program without destabilizing the financial markets or the U.S. economy. This will bear watching as economic data unfold in the coming months. The second area we are looking at is wage inflation. Generally speaking, investors believe wage inflation could become problematic at higher levels of employment. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the Fed reducing its stimulus efforts much earlier than the markets are currently forecasting. Lastly, it is possible that economic growth could be stronger in 2014 than forecast, particularly during the second half of the year. If that occurs, real interest rates [prevailing interest rate minus the rate of inflation], which have been negative since 2008, could significantly rise. In our opinion, however, rates are unlikely to rise so quickly that they undermine the markets. In terms of positioning, given the prospect of higher interest rates, we have de-emphasized interest-rate risk and will continue to seek attractive opportunities for capitalizing on credit and liquidity spreads. Thank you, David and Kevin, for bringing us up to date on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David M. Calabro holds a B.A. from Williams College. David joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Kevin F. Murphy holds a B.S. from Columbia University. He joined Putnam in 1999 and has been in the investment industry since 1988. George Putnam Balanced Fund 9 IN THE NEWS The U.S. federal deficit this year will dip to its lowest level since 2007, but the trend may be short-lived. The Congressional Budget Office (CBO) has projected that the U.S. deficit will fall to $514 billion by the end of the current fiscal year on September30, 2014, down from $680 billion last fiscal year and the recent peak of $1.4 trillion in 2009. Government spending cuts, tax hikes, and the overall economic expansion all helped to lower the deficit, which has been the focus of intense political debate in Washington. However, in coming years as baby boomers age, spending will accelerate on such government programs as Medicare and Social Security, widening the deficit. Without more robust economic growth, spending for Social Security, Medicare (including offsetting receipts), Medicaid, the Children’s Health Insurance Program, and subsidies for health insurance purchased through exchanges will rise from 9.7% of GDP in 2014 to 11.7% in 2024, the CBO estimates. 10 George Putnam Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.68% 8.59% 8.56% 8.56% 7.86% 7.86% 7.95% 7.90% 8.41% 8.75% 8.75% 8.75% 10 years 41.01 32.90 32.55 32.55 30.81 30.81 34.17 29.47 37.56 44.55 44.64 44.55 Annual average 3.50 2.89 2.86 2.86 2.72 2.72 2.98 2.62 3.24 3.75 3.76 3.75 5 years 92.10 81.05 84.90 82.90 85.11 85.11 87.44 80.88 89.77 94.45 94.57 94.45 Annual average 13.95 12.61 13.08 12.83 13.11 13.11 13.39 12.58 13.67 14.22 14.24 14.22 3 years 31.57 24.01 28.52 25.52 28.57 28.57 29.57 25.03 30.49 32.44 32.52 32.44 Annual average 9.58 7.44 8.72 7.87 8.74 8.74 9.02 7.73 9.28 9.82 9.84 9.82 1 year 12.14 5.70 11.29 6.29 11.26 10.26 11.60 7.70 11.83 12.46 12.53 12.46 6 months 3.69 –2.28 3.26 –1.74 3.26 2.26 3.40 –0.21 3.51 3.81 3.87 3.81 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Class B share performance reflects conversion to class A shares after eight years. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. George Putnam Balanced Fund 11 Comparative index returns For periods ended 1/31/14 Barclays Lipper Russell 1000 U.S. Aggregate George Putnam Balanced Funds Value Index Bond Index Blended Index† category average‡ Annual average (life of fund) —* —* —* —* 10 years 96.89% 57.03% 92.09% 73.49% Annual average 7.01 4.62 6.75 5.61 5 years 135.55 27.23 89.66 82.74 Annual average 18.69 4.93 13.66 12.75 3 years 47.45 11.61 33.64 24.92 Annual average 13.82 3.73 10.15 7.66 1 year 20.02 0.12 11.83 10.21 6 months 4.63 1.78 3.56 4.44 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78. The Barclays U.S. Aggregate Bond Index was introduced on 12/31/75, and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59. They all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. ‡ Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/14, there were 703, 687, 636, 601, and 328 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.71% 8.63% 8.59% 8.59% 7.89% 7.89% 7.98% 7.93% 8.44% 8.78% 8.78% 8.78% 10 years 44.83 36.50 36.14 36.14 34.38 34.38 37.76 32.93 41.46 48.53 48.53 48.53 Annual average 3.77 3.16 3.13 3.13 3.00 3.00 3.25 2.89 3.53 4.04 4.04 4.04 5 years 90.03 79.11 82.80 80.80 83.02 83.02 85.20 78.72 87.64 92.36 92.36 92.36 Annual average 13.70 12.36 12.82 12.57 12.85 12.85 13.12 12.31 13.41 13.98 13.98 13.98 3 years 35.91 28.09 32.89 29.89 32.81 32.81 33.78 29.10 34.89 36.90 36.90 36.90 Annual average 10.77 8.60 9.94 9.11 9.92 9.92 10.19 8.89 10.49 11.04 11.04 11.04 1 year 17.76 10.99 16.92 11.92 16.85 15.85 17.18 13.08 17.44 18.08 18.08 18.08 6 months 8.78 2.52 8.38 3.38 8.35 7.35 8.47 4.68 8.68 8.88 8.88 8.88 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. 12 George Putnam Balanced Fund Fund price and distribution information For the six-month period ended 1/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 0 0 2 Income $0.103 $0.047 $0.048 $0.066 $0.086 — — $0.122 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/13 $14.81 $15.71 $14.65 $14.72 $14.62 $15.15 $14.77 — — $14.86 12/2/13* — $15.28 $15.28 — 1/31/14 15.25 16.18 15.08 15.15 15.05 15.60 15.20 15.30 15.31 15.30 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 1.39% 1.31% 0.66% 0.69% 0.93% 0.90% 1.16% N/A N/A 1.62% Current 30-day SEC yield 2 N/A 1.24 0.57 0.57 N/A 0.79 1.07 N/A N/A 1.57 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and R6 shares. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. George Putnam Balanced Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/13 1.01% 1.76% 1.76% 1.51% 1.26% 0.73%* 0.63%* 0.76% Annualized expense ratio for the six month period ended 1/31/14† 0.99% 1.74% 1.74% 1.49% 1.24% 0.73% 0.63% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 12/2/13 (commencement of operations) to 1/31/14. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2013 (or, in the case of class R5 and R6 shares, from December 2, 2013 (commencement of operations)) to January 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.08 $8.91 $8.91 $7.64 $6.36 $1.22‡ $1.05‡ $3.80 Ending value (after expenses) $1,036.90 $1,032.60 $1,032.60 $1,034.00 $1,035.10 $1,001.30 $1,002.00 $1,038.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14 (or, in the case of class R5 and R6 shares, the period from 12/2/13 (commencement of operations) to 1/31/14). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 8/1/13 to 1/31/14, they would have been higher. 14 George Putnam Balanced Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2014, use the following calculation method. To find the value of your investment on August 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.04 $8.84 $8.84 $7.58 $6.31 $3.72 $3.21 $3.77 Ending value (after expenses) $1,020.21 $1,016.43 $1,016.43 $1,017.69 $1,018.95 $1,021.53 $1,022.03 $1,021.48 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/14 (or, in the case of class R5 and R6 shares, the period from 12/2/13 (commencement of operations) to 1/31/14). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. George Putnam Balanced Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, LLC, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a 16 George Putnam Balanced Fund fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2014, Putnam employees had approximately $433,000,000 and the Trustees had approximately $105,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. George Putnam Balanced Fund 17 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, 18 George Putnam Balanced Fund Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the George Putnam Balanced Fund 19 course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical 20 George Putnam Balanced Fund effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. George Putnam Balanced Fund 21 In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved 22 George Putnam Balanced Fund this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 1st Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 674, 645 and 607 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one- and three-year periods ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance 2008, which was largely due to the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments, and that the fund’s relative performance has improved under this portfolio manager, with the fund ranking in the second quartile for the one-year period ended December 31, 2012 and in the first quartile for the three-year period then ended. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation George Putnam Balanced Fund 23 structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential ben-efits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to pol icies established by the Trustees, soft dollars generated by these means are used primar ily to acquire brokerage and research services that enhance Putnam Management’s invest ment capabilities and supplement Putnam Management’s internal research efforts. How ever, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distri bution services. In conjunction with the annual review of your fund’s management and sub management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Part nership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 24 George Putnam Balanced Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. George Putnam Balanced Fund 25 The fund’s portfolio 1/31/14 (Unaudited) COMMON STOCKS (57.7%)* Shares Value Banking (7.5%) Bank of America Corp. 813,800 $13,631,150 Bank of New York Mellon Corp. (The) 188,200 6,014,872 Barclays PLC ADR (United Kingdom) 111,400 1,994,060 BB&T Corp. 63,900 2,390,499 Capital One Financial Corp. 73,700 5,203,957 Citigroup, Inc. 204,550 9,701,807 City National Corp. 28,200 2,040,270 Fifth Third Bancorp 167,500 3,520,850 JPMorgan Chase & Co. 286,800 15,877,248 PNC Financial Services Group, Inc. 29,600 2,364,448 Regions Financial Corp. 310,500 3,157,785 State Street Corp. 125,000 8,368,750 U.S. Bancorp 228,700 9,086,251 Wells Fargo & Co. 230,000 10,428,200 Basic materials (1.5%) Agrium, Inc. (Canada) 37,300 3,248,830 Alcoa, Inc. 76,900 885,119 Dow Chemical Co. (The) 102,948 4,685,163 E.I. du Pont de Nemours & Co. 28,400 1,732,684 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 72,200 2,340,002 International Paper Co. 59,600 2,845,304 Nucor Corp. 46,400 2,243,440 PPG Industries, Inc. 8,700 1,586,532 Capital goods (3.4%) Caterpillar, Inc. 27,200 2,554,352 Eaton Corp PLC 72,300 5,284,407 Emerson Electric Co. 22,000 1,450,680 General Dynamics Corp. 64,200 6,504,102 Illinois Tool Works, Inc. 52,700 4,156,449 Ingersoll-Rand PLC 21,500 1,263,985 Northrop Grumman Corp. 35,100 4,055,805 Parker Hannifin Corp. 16,000 1,813,920 Raytheon Co. 72,100 6,854,547 Schneider Electric SA (France) 19,144 1,546,330 Staples, Inc. 28,500 375,060 United Technologies Corp. 58,300 6,647,366 Communication services (1.5%) AT&T, Inc. 97,982 3,264,760 Comcast Corp. Class A 148,200 8,069,490 Juniper Networks, Inc. † 38,400 1,021,824 Verizon Communications, Inc. 134,800 6,473,096 Conglomerates (1.5%) 3M Co. 12,900 1,653,651 General Electric Co. 301,500 7,576,695 26 George Putnam Balanced Fund COMMON STOCKS (57.7%)* cont. Shares Value Conglomerates cont. Siemens AG ADR (Germany) † 13,100 $1,654,399 Tyco International, Ltd. 201,000 8,138,490 Consumer cyclicals (5.2%) ADT Corp. (The) 42,450 1,275,198 Bed Bath & Beyond, Inc. † 87,100 5,561,335 CBS Corp. Class B (non-voting shares) 112,900 6,629,487 D.R. Horton, Inc. † 119,800 2,812,904 Ford Motor Co. 194,200 2,905,232 Gaming and Leisure Properties, Inc. † R 41,700 1,446,990 General Motors Co. † 82,900 2,991,032 Hasbro, Inc. 15,900 781,008 Hilton Worldwide Holdings, Inc. † 89,563 1,939,039 Home Depot, Inc. (The) 16,600 1,275,710 Johnson Controls, Inc. 148,300 6,839,595 Macy’s, Inc. 14,900 792,680 Marriott International, Inc. Class A 112,720 5,557,096 Owens Corning, Inc. † 53,000 2,021,950 Penn National Gaming, Inc. † 86,700 1,016,991 PulteGroup, Inc. 153,300 3,115,056 Target Corp. 20,400 1,155,456 Time Warner, Inc. 120,700 7,583,581 TJX Cos., Inc. (The) 28,700 1,646,232 Viacom, Inc. Class B 51,700 4,244,570 Walt Disney Co. (The) 55,600 4,037,116 Consumer finance (0.2%) American Express Co. 37,500 3,188,250 Consumer staples (4.6%) Altria Group, Inc. 98,000 3,451,560 Coca-Cola Co. (The) 41,300 1,561,966 Coca-Cola Enterprises, Inc. 86,500 3,744,585 Colgate-Palmolive Co. 27,400 1,677,702 Coty, Inc. Class A 269,300 3,632,857 CVS Caremark Corp. 120,800 8,180,576 Dr. Pepper Snapple Group, Inc. 47,400 2,269,512 General Mills, Inc. 64,500 3,097,290 Kellogg Co. 69,300 4,018,014 Lorillard, Inc. 21,000 1,033,620 McDonald’s Corp. 25,500 2,401,335 PepsiCo, Inc. 23,900 1,920,603 Philip Morris International, Inc. 180,400 14,096,456 Procter & Gamble Co. (The) 74,300 5,692,866 Walgreen Co. 26,900 1,542,715 Energy (6.6%) Anadarko Petroleum Corp. 56,600 4,567,054 Chevron Corp. 55,400 6,184,302 ConocoPhillips 46,700 3,033,164 George Putnam Balanced Fund 27 COMMON STOCKS (57.7%)* cont. Shares Value Energy cont. Exxon Mobil Corp. 310,600 $28,624,896 Halliburton Co. 94,600 4,636,346 Marathon Oil Corp. 191,500 6,279,285 Noble Corp. PLC 48,500 1,504,955 Occidental Petroleum Corp. 26,100 2,285,577 Phillips 66 18,300 1,337,547 QEP Resources, Inc. 67,200 2,075,808 Royal Dutch Shell PLC ADR (United Kingdom) 203,356 14,051,900 Southwestern Energy Co. † 54,900 2,233,881 Suncor Energy, Inc. (Canada) 117,100 3,844,393 Total SA ADR (France) 34,200 1,955,214 Financial (0.8%) Carlyle Group LP (The) (Partnership shares) 149,200 5,193,652 CME Group, Inc. 70,900 5,300,484 Health care (10.0%) AstraZeneca PLC ADR (United Kingdom) 61,500 3,905,250 Baxter International, Inc. 111,100 7,588,130 Bristol-Myers Squibb Co. 51,200 2,558,464 CIGNA Corp. 38,200 3,297,042 Covidien PLC 76,812 5,241,651 Eli Lilly & Co. 83,700 4,520,637 GlaxoSmithKline PLC ADR (United Kingdom) 107,400 5,535,396 Johnson & Johnson 196,000 17,340,120 Medtronic, Inc. 69,600 3,936,576 Merck & Co., Inc. 201,600 10,678,752 Novartis AG ADR (Switzerland) 27,300 2,158,610 Pfizer, Inc. 453,694 13,792,298 Quest Diagnostics, Inc. 40,300 2,115,750 Sanofi ADR (France) 96,200 4,704,180 St. Jude Medical, Inc. 68,900 4,184,297 Stryker Corp. 56,000 4,345,600 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 97,200 4,338,036 Thermo Fisher Scientific, Inc. 62,900 7,242,306 UnitedHealth Group, Inc. 86,500 6,252,220 Ventas, Inc. R 46,000 2,869,940 Zimmer Holdings, Inc. 68,000 6,389,960 Zoetis, Inc. 76,205 2,313,584 Insurance (3.5%) Aflac, Inc. 25,300 1,588,334 American International Group, Inc. 142,900 6,853,484 Chubb Corp. (The) 38,600 3,263,244 Hartford Financial Services Group, Inc. (The) 214,000 7,115,500 Marsh & McLennan Cos., Inc. 85,300 3,899,063 MetLife, Inc. 150,700 7,391,835 Prudential Financial, Inc. 69,100 5,831,349 28 George Putnam Balanced Fund COMMON STOCKS (57.7%)* cont. Shares Value Insurance cont. Sun Life Financial, Inc. (Canada) 57,300 $1,888,035 Travelers Cos., Inc. (The) 74,400 6,047,232 Investment banking/Brokerage (1.1%) Charles Schwab Corp. (The) 178,600 4,432,852 Goldman Sachs Group, Inc. (The) 50,010 8,207,641 Morgan Stanley 49,940 1,473,729 Real estate (0.4%) AvalonBay Communities, Inc. R 22,800 2,815,800 Public Storage R 14,700 2,316,573 Technology (6.1%) Apple, Inc. 10,400 5,206,240 Cisco Systems, Inc. 368,400 8,071,644 eBay, Inc. † 39,500 2,101,400 EMC Corp. 214,100 5,189,784 Google, Inc. Class A † 4,779 5,643,855 Hewlett-Packard Co. 35,600 1,032,400 Honeywell International, Inc. 126,900 11,577,087 IBM Corp. 7,300 1,289,764 Intel Corp. 95,400 2,341,116 L-3 Communications Holdings, Inc. 73,700 8,185,859 Lam Research Corp. † 52,500 2,657,025 Maxim Integrated Products, Inc. 85,500 2,587,230 Micron Technology, Inc. † 106,100 2,444,544 Microsoft Corp. 91,700 3,470,845 NetApp, Inc. 39,700 1,680,898 Oracle Corp. 100,600 3,712,140 Qualcomm, Inc. 51,000 3,785,220 SanDisk Corp. 23,300 1,620,515 Texas Instruments, Inc. 38,000 1,611,200 Xilinx, Inc. 45,800 2,126,036 Transportation (1.1%) Delta Air Lines, Inc. 130,800 4,003,788 Union Pacific Corp. 21,400 3,728,736 United Continental Holdings, Inc. † 64,100 2,938,344 United Parcel Service, Inc. Class B 35,000 3,333,050 Utilities and power (2.7%) Ameren Corp. 70,100 2,652,584 American Electric Power Co., Inc. 56,300 2,748,002 Calpine Corp. † 128,000 2,429,440 Dominion Resources, Inc. 22,100 1,500,811 Duke Energy Corp. 38,133 2,692,952 Edison International 85,500 4,117,680 Entergy Corp. 43,300 2,729,199 FirstEnergy Corp. 139,300 4,386,557 NextEra Energy, Inc. 32,700 3,006,111 George Putnam Balanced Fund 29 COMMON STOCKS (57.7%)* cont. Shares Value Utilities and power cont. PG&E Corp. 100,450 $4,233,968 PPL Corp. 97,039 2,966,482 Total common stocks (cost $575,014,862) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (6.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, February 1, 2044 $1,000,000 $990,234 U.S. Government Agency Mortgage Obligations (5.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 4,266 4,755 4 1/2s, September 1, 2043 1,385,188 1,481,719 4s, with due dates from July 1, 2042 to June 1, 2043 11,690,356 12,194,577 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 963,508 978,224 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,937,713 3,237,376 5 1/2s, TBA, February 1, 2044 2,000,000 2,202,188 5s, with due dates from August 1, 2033 to January 1, 2039 1,412,782 1,547,986 4 1/2s, with due dates from August 1, 2041 to October 1, 2043 21,246,524 22,792,480 4 1/2s, TBA, February 1, 2044 2,000,000 2,145,625 4s, TBA, February 1, 2044 10,000,000 10,475,781 3 1/2s, with due dates from May 1, 2043 to May 1, 2043 1,932,253 1,962,368 3 1/2s, TBA, February 1, 2044 4,000,000 4,058,438 3s, TBA, February 1, 2044 12,000,000 11,669,063 Total U.S. government and agency mortgage obligations (cost $75,460,576) U.S. TREASURY OBLIGATIONS (12.4%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $5,790,000 $5,925,070 U.S. Treasury Notes 3 1/2s, February 15, 2018 29,440,000 32,151,930 3s, September 30, 2016 13,690,000 14,562,631 1s, August 31, 2016 39,350,000 39,795,147 0 3/4s, March 31, 2018 26,820,000 26,309,162 0 1/4s, November 30, 2014 9,662,000 9,671,133 0 1/4s, August 31, 2014 26,890,000 26,912,058 Total U.S. treasury obligations (cost $155,481,675) CORPORATE BONDS AND NOTES (15.3%)* Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $365,000 $448,525 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 400,000 499,575 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 92,820 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 204,819 30 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Basic materials cont. Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 $335,000 $329,778 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 227,857 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,117,769 International Paper Co. sr. unsec. notes 9 3/8s, 2019 461,000 609,075 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,311 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 272,660 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 1,550,000 1,801,932 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 412,000 415,132 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 200,719 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 192,127 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 80,679 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 345,000 354,688 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 285,000 283,666 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 420,267 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 227,000 242,167 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 180,642 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 223,951 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 205,802 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,370,000 1,655,124 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 553,000 700,237 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 813,451 Capital goods (0.4%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 767,000 1,010,451 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,204,743 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 272,935 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 1,246,000 1,279,923 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 118,449 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 226,641 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 135,000 134,841 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 745,000 1,009,923 Communication services (1.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 211,914 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 287,393 American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R 735,000 759,500 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 231,030 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 715,000 659,588 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 324,011 George Putnam Balanced Fund 31 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Communication services cont. Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 $710,000 $772,996 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 91,541 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 453,215 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 286,395 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 287,787 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 353,000 394,111 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 126,741 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 203,189 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,206,979 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 270,801 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 806,613 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 195,000 198,510 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 845,000 915,432 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,005,494 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 405,872 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,000,000 1,173,067 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 5,200 130,000 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 948,309 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,201,368 Consumer cyclicals (1.1%) Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 247,000 264,290 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 880,000 1,132,277 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 454,725 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 635,051 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,549,807 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 252,853 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,275,000 1,609,544 Ford Motor Credit Co., LLC sr. unsec. notes 8s, 2016 500,000 589,750 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 185,000 189,625 Grupo Televisa, S.A.B. sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 328,099 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 157,000 176,194 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 625,466 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 320,000 356,424 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 150,000 160,497 32 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Consumer cyclicals cont. Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 $200,000 $190,006 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 100,000 120,660 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 372,326 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 148,313 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 71,264 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 112,334 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 310,000 317,834 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,289,948 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 435,000 423,947 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 195,000 192,641 Owens Corning company guaranty sr. unsec. notes 9s, 2019 55,000 68,131 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 688,600 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 550,000 536,250 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 489,288 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 773,000 768,621 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 84,000 111,950 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 132,000 175,485 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 1,209,000 1,132,377 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 1,011,797 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 250,148 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 527,922 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,111,780 CVS Pass-Through Trust 144A sr. mortgage notes 4.704s, 2036 700,000 721,671 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 701,069 866,064 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 108,000 112,538 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 620,000 696,023 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 820,000 1,093,279 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,250,000 1,539,771 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 785,000 835,721 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 437,000 408,244 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 381,037 George Putnam Balanced Fund 33 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Consumer staples cont. Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 $1,185,000 $1,207,711 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 575,490 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 674,368 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 600,000 702,964 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 180,000 182,611 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 676,000 825,598 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 206,649 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 460,000 513,114 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 720,466 Energy (1.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,244,123 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 259,800 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 723,678 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 191,979 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 395,191 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 238,545 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 491,152 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,369,286 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 290,181 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 206,875 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 279,770 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 390,000 416,901 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 250,000 220,618 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 269,540 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 814,584 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 363,875 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 910,000 973,973 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,143,000 1,253,014 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,074,177 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 693,563 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,235,511 34 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Energy cont. Spectra Energy Capital, LLC sr. notes 8s, 2019 $820,000 $998,078 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 259,316 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 521,669 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 600,000 853,865 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 93,000 120,734 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 272,605 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 315,207 Financials (6.4%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,773,000 1,909,986 Aflac, Inc. sr. unsec. notes 6.9s, 2039 747,000 951,146 Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 382,921 American Express Co. sr. unsec. notes 7s, 2018 650,000 782,350 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 781,000 970,393 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,046,010 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 586,012 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 550,000 563,750 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 135,000 134,649 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 395,546 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 348,910 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,288,558 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,591,271 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 581,444 Bear Stearns Cos., LLC (The) sr. unsec. unsub. nots 7 1/4s, 2018 331,000 396,087 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 703,000 647,566 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 106,250 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 850,000 873,375 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 382,166 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 795,955 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 1,213,000 1,291,866 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 440,439 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 805,000 829,061 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 50,000 64,345 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512s, 2016 123,000 120,933 Citigroup, Inc. sub. notes 5s, 2014 914,000 937,865 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 240,495 George Putnam Balanced Fund 35 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials cont. CNA Financial Corp. unsec. notes 6 1/2s, 2016 $435,000 $488,985 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 252,527 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 1,079,000 1,165,046 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 475,000 541,711 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 605,000 752,478 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 375,000 436,433 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 689,000 694,112 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 428,000 491,977 EPR Properties unsec. notes 5 1/4s, 2023 R 345,000 347,652 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 217,000 191,503 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 425,000 426,767 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 355,000 388,725 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,540,000 1,938,546 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 282,000 271,818 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 860,000 1,035,951 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 979,739 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 311,022 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,861,447 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 408,300 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 894,984 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 410,000 396,266 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 1,005,000 1,113,727 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 432,887 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 2,300,000 2,374,750 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 450,000 455,625 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,334,372 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 298,375 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 780,000 862,836 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,433,453 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.241s, 2047 2,443,000 1,795,605 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 590,000 604,851 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 843,875 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 340,000 360,651 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,236,278 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,150,234 36 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials cont. Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 $1,290,000 $1,930,027 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.003s, 2026 275,000 237,909 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 655,358 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,544,000 1,779,460 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 610,650 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 106,221 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 285,000 283,962 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 484,337 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 524,055 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,374,807 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 370,966 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 416,506 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 213,000 223,946 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 2,979,000 3,224,768 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 359,000 359,000 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 1,153,000 1,109,763 Prudential Holdings, LLC sr. FRN notes Ser. AGM, 1.118s, 2017 180,000 178,404 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 718,000 944,170 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 1,045,000 1,082,666 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 292,000 298,527 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 133,000 134,006 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 1,510,000 1,764,133 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 940,000 1,006,497 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,140,689 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 647,302 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 633,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 800,000 751,282 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 2,021,000 1,524,378 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 265,000 308,266 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 263,000 337,529 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 385,641 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s, 2022 2,640,000 3,034,271 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,227,317 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 681,660 George Putnam Balanced Fund 37 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials cont. Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $710,000 $785,479 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 214,000 226,840 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,525,296 Health care (0.2%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 222,000 208,286 Actavis PLC sr. unsec. notes 3 1/4s, 2022 155,000 146,824 Actavis PLC sr. unsec. notes 1 7/8s, 2017 40,000 39,992 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 120,758 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 507,868 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 110,000 111,475 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 383,311 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 129,870 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 296,782 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 194,482 Technology (0.2%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 627,000 536,137 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 978,475 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 162,000 191,160 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 245,000 241,019 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 654,646 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 165,322 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 108,709 117,678 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 251,759 266,550 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 45,000 42,963 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 85,000 77,510 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 439,997 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 661,916 761,203 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 590,000 603,526 Utilities and power (1.8%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 560,403 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 137,466 Beaver Valley Funding Corp. sr. bonds 9s, 2017 132,000 141,269 38 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Utilities and power cont. Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 $975,000 $1,088,975 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 700,889 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 212,105 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,491 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 441,038 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 365,000 373,166 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 739,800 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 656,740 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 271,131 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, 2049 (France) 360,000 359,100 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 981,490 Electricite de France (EDF) 144A sr. unsec. notes 6s, 2114 (France) 200,000 200,859 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 690,949 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 252,000 248,220 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 360,000 391,133 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 574,091 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 838,191 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 257,057 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 852,269 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 362,484 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 185,000 211,362 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 298,421 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 410,375 Kansas Gas and Electric Co. bonds 5.647s, 2021 256,901 264,848 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 385,000 454,819 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 315,000 292,325 Nevada Power Co. mtge. notes 7 1/8s, 2019 295,000 365,078 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 543,021 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 457,175 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 511,562 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 140,000 160,163 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 331,000 362,060 George Putnam Balanced Fund 39 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Utilities and power cont. PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 $145,000 $148,742 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,410,613 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 656,000 672,400 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 127,120 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 889,000 1,160,091 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 1,145,000 1,181,598 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 199,954 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 1,945,000 1,993,625 Total corporate bonds and notes (cost $179,471,875) MORTGAGE-BACKED SECURITIES (1.2%)* Principal amount Value Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $1,628,000 $1,660,560 FRB Ser. 05-1, Class A4, 5.17s, 2042 1,025,677 1,035,298 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.648s, 2044 1,000,000 1,072,200 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,063,270 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 4,519,770 77,330 Ser. T-56, Class 1, IO, zero%, 2043 6,911,626 540 Ser. T-56, Class 2, IO, zero%, 2043 6,594,254 20,607 Ser. T-56, Class 3, IO, zero%, 2043 5,459,973 427 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.311s, 2045 1,429,933 13,852 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 194,241 19 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.91s, 2032 221,738 108,651 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 128,038 128,678 Ser. 11-GC5, Class XA, IO, 1.721s, 2044 12,034,228 795,462 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-C1, Class A3, 5.79s, 2051 515,000 521,695 Ser. 04-LN2, Class A2, 5.115s, 2041 527,171 533,462 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 141,253 141,960 Ser. 99-C1, Class G, 6.41s, 2031 765,731 794,859 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,133,006 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class AS, 4.419s, 2046 F 507,000 520,111 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.601s, 2049 447,696 449,935 FRB Ser. 07-HQ12, Class A2FX, 5.601s, 2049 772,305 781,958 40 George Putnam Balanced Fund MORTGAGE-BACKED SECURITIES (1.2%)* cont. Principal amount Value Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.525s, 2045 F $2,000,000 $2,010,838 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 457,180 59,433 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,949,042 487,261 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.878s, 2045 8,427,924 946,768 WF-RBS Commercial Mortgage Trust Ser. 12-C9, Class AS, 3.388s, 2045 695,000 680,558 Total mortgage-backed securities (cost $14,590,139) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value PPL Corp. $4.375 cv. pfd. 28,952 $1,488,712 United Technologies Corp. $3.75 cv. pfd. 46,453 2,992,967 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 45,719 2,458,768 Total convertible preferred stocks (cost $6,292,249) INVESTMENT COMPANIES (0.2%)* Shares Value Vanguard MSCI Emerging Markets ETF 78,600 $2,960,862 Total investment companies (cost $3,196,744) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $289,766 IL State G.O. Bonds, 4.421s, 1/1/15 420,000 435,128 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 445,074 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 294,195 Total municipal bonds and notes (cost $1,261,436) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $350,000 $372,050 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 450,000 479,396 Total foreign government and agency bonds and notes (cost $797,642) SHORT-TERM INVESTMENTS (8.4%)* Shares Value Putnam Short Term Investment Fund 0.07% L 106,100,252 $106,100,252 Total short-term investments (cost $106,100,252) TOTAL INVESTMENTS Total investments (cost $1,117,667,450) George Putnam Balanced Fund 41 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,257,501,564. † Non-income-producing security. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $29,001,250 to cover delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $2,085,313) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $2,000,000 2/13/14 $2,095,156 Total 42 George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $19,567,074 $— $— Capital goods 42,507,003 — — Communication services 18,829,170 — — Conglomerates 19,023,235 — — Consumer cyclicals 65,628,258 — — Consumer staples 58,321,657 — — Energy 82,614,322 — — Financials 170,587,204 — — Health care 125,308,799 — — Technology 76,334,802 — — Transportation 14,003,918 — — Utilities and power 33,463,786 — — Total common stocks — — Convertible preferred stocks $2,992,967 $3,947,480 $— Corporate bonds and notes — 192,318,335 — Foreign government and agency bonds and notes — 851,446 — Investment companies 2,960,862 — — Mortgage-backed securities — 15,038,738 — Municipal bonds and notes — 1,464,163 — U.S. government and agency mortgage obligations — 75,740,814 — U.S. treasury obligations — 155,327,131 — Short-term investments 106,100,252 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (2,095,156) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 43 Statement of assets and liabilities 1/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,011,567,198) $1,176,831,164 Affiliated issuers (identified cost $106,100,252) (Notes 1 and 5) 106,100,252 Dividends, interest and other receivables 5,487,345 Receivable for shares of the fund sold 694,836 Receivable for investments sold 2,626,042 Receivable for sales of delayed delivery securities (Note 1) 4,065,363 Total assets LIABILITIES Payable for investments purchased 1,372,709 Payable for purchases of delayed delivery securities (Note 1) 30,994,813 Payable for shares of the fund repurchased 1,826,831 Payable for compensation of Manager (Note 2) 567,409 Payable for custodian fees (Note 2) 14,771 Payable for investor servicing fees (Note 2) 320,023 Payable for Trustee compensation and expenses (Note 2) 565,806 Payable for administrative services (Note 2) 2,206 Payable for distribution fees (Note 2) 312,741 TBA sale commitments, at value (proceeds receivable $2,085,313) (Note 1) 2,095,156 Other accrued expenses 230,973 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,839,468,116 Undistributed net investment income (Note 1) 5,345,599 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (752,566,274) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 165,254,123 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 44 George Putnam Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,023,030,953 divided by 67,092,055 shares) $15.25 Offering price per class A share (100/94.25 of $15.25)* $16.18 Net asset value and offering price per class B share ($25,179,562 divided by 1,669,849 shares)** $15.08 Net asset value and offering price per class C share ($24,958,108 divided by 1,646,975 shares)** $15.15 Net asset value and redemption price per class M share ($75,399,299 divided by 5,010,160 shares) $15.05 Offering price per class M share (100/96.50 of $15.05)* $15.60 Net asset value, offering price and redemption price per class R share ($1,006,009 divided by 66,167 shares) $15.20 Net asset value, offering price and redemption price per class R5 share ($10,015 divided by 654 shares) $15.30† Net asset value, offering price and redemption price per class R6 share ($6,960,343 divided by 454,752 shares) $15.31 Net asset value, offering price and redemption price per class Y share ($100,957,275 divided by 6,597,337 shares) $15.30 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 45 Statement of operations Six months ended 1/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $40,925) $9,520,173 Interest (including interest income of $42,911 from investments in affiliated issuers) (Note 5) 6,653,336 Total investment income EXPENSES Compensation of Manager (Note 2) 3,346,911 Investor servicing fees (Note 2) 1,025,382 Custodian fees (Note 2) 15,746 Trustee compensation and expenses (Note 2) 46,616 Distribution fees (Note 2) 1,835,298 Administrative services (Note 2) 20,627 Other 259,192 Total expenses Expense reduction (Note 2) (4,704) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 47,854,116 Net realized gain on foreign currency transactions (Note 1) 2,065 Net unrealized depreciation of investments and TBA sale commitments during the period (12,220,693) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 46 George Putnam Balanced Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/14* Year ended 7/31/13 Operations: Net investment income $9,628,441 $18,532,686 Net realized gain on investments and foreign currency transactions 47,856,181 82,059,990 Net unrealized appreciation (depreciation) of investments (12,220,693) 87,169,795 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,070,642) (14,505,745) Class B (82,547) (202,130) Class C (78,571) (161,012) Class M (335,017) (699,585) Class R (5,919) (13,812) Class Y (867,757) (1,611,862) Decrease from capital share transactions (Note 4) (42,331,965) (72,986,841) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,263,010,053 1,165,428,569 End of period (including undistributed net investment income of $5,345,599 and $4,157,611, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. George Putnam Balanced Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of Net asset Net Net realized From From Ratio net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) Portfolio beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average turnover Period ended of period (loss) a on investments operations income on investments of capital distributions fees reimbursements end of period asset value (%) b (in thousands) netassets (%) c netassets (%) (%) d Class A January 31, 2014** .12 .42 (.10) — * .50* .78* 29* July 31, 2013 .21 1.92 (.20) — 1.01 1.56 86 July 31, 2012 .22 .65 (.20) — 1.03 1.80 99 July 31, 2011 .19 1.14 (.20) — — — e — f 1.05 1.57 176 July 31, 2010 .25 .93 (.22) — (.02) — e — 1.13 h 2.27 341 July 31, 2009 .27 (3.49) (.44) (.09) (.10) — e — g 1.34 i,j 2.61 j 233 Class B January 31, 2014** .06 .42 (.05) — * .88* .41* 29* July 31, 2013 .11 1.90 (.10) — 1.76 .82 86 July 31, 2012 .13 .63 (.10) — 1.78 1.06 99 July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 .82 176 July 31, 2010 .17 .94 (.15) — (.02) — e — 1.88 h 1.54 341 July 31, 2009 .19 (3.46) (.37) (.09) (.08) — e — g 2.09 i,j 1.85 j 233 Class C January 31, 2014** .06 .42 (.05) — * .88* .40* 29* July 31, 2013 .11 1.91 (.10) — 1.76 .81 86 July 31, 2012 .13 .64 (.11) — 1.78 1.05 99 July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 .82 176 July 31, 2010 .16 .95 (.15) — (.02) — e — 1.88 h 1.52 341 July 31, 2009 .19 (3.47) (.37) (.09) (.08) — e — g 2.09 i,j 1.86 j 233 Class M January 31, 2014** .08 .42 (.07) — * .75* .53* 29* July 31, 2013 .14 1.90 (.13) — 1.51 1.06 86 July 31, 2012 .16 .63 (.14) — 1.53 1.30 99 July 31, 2011 .13 1.13 (.14) — — — e — f 1.55 1.07 176 July 31, 2010 .19 .94 (.18) — (.02) — e — 1.63 h 1.77 341 July 31, 2009 .21 (3.44) (.40) (.09) (.09) — e — g 1.84 i,j 2.13 j 233 Class R January 31, 2014** .10 .42 (.09) — * .63* .66* 29* July 31, 2013 .18 1.92 (.17) — 1.26 1.32 86 July 31, 2012 .19 .64 (.17) — 1.28 1.54 99 July 31, 2011 .16 1.14 (.17) — — — e — f 1.30 1.32 176 July 31, 2010 .22 .94 (.20) — (.02) — e — 1.38 h 2.03 341 July 31, 2009 .24 (3.47) (.42) (.09) (.09) — e — g 1.59 i,j 2.30 j 233 Class R5 January 31, 2014**† .04 (.02) — * .12* .29* 29* Class R6 January 31, 2014**† .04 (.01) — * .11* .25* 29* Class Y January 31, 2014** .14 .42 (.12) — * .37* .91* 29* July 31, 2013 .25 1.92 (.23) — .76 1.81 86 July 31, 2012 .25 .64 (.23) — .78 2.04 99 July 31, 2011 .22 1.15 (.23) — — — e — f .80 1.82 176 July 31, 2010 .28 .95 (.25) — (.03) — e — .88 h 2.55 341 July 31, 2009 .29 (3.50) (.47) (.09) (.10) — e — g 1.09 i,j 2.87 j 233 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48George Putnam Balanced Fund George Putnam Balanced Fund 49 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 2, 2013 (commencement of operations) to January 31, 2014. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sales transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets as of July 31, 2010. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.20% of average net assets as of July 31, 2009 (Note 2). j Reflects an involuntary contractual expense limitation in effect during the period. Certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation the expenses of each class reflect a reduction of 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 50 George Putnam Balanced Fund Notes to financial statements 1/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through January 31, 2014. The George Putnam Fund of Boston d/b/a George Putnam Balanced Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and value stocks of large and midsized U.S. companies, with a greater focus on value stocks. Value stocks are those that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering R5 and R6 classes of shares on December 2, 2013. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no George Putnam Balanced Fund 51 sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. 52 George Putnam Balanced Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. George Putnam Balanced Fund 53 Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2013, the fund had a capital loss carryover of $797,888,409 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $158,112,266 N/A $158,112,266 July 2017 639,776,143 N/A 639,776,143 July 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,120,201,494, resulting in gross unrealized appreciation and depreciation of $176,900,500 and $14,170,578, respectively, or net unrealized appreciation of $162,729,922. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. 54 George Putnam Balanced Fund The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $835,986 ClassR5 3 ClassB 21,053 ClassR6 252 ClassC 19,819 ClassY 86,450 ClassM 60,997 Total ClassR 822 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $643 under the expense offset arrangements and by $4,061 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $816, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning George Putnam Balanced Fund 55 the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,295,597 ClassM 283,713 ClassB 130,481 ClassR 2,546 ClassC 122,961 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $37,394 and $616 from the sale of classA and classM shares, respectively, and received $7,500 and $472 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $11 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $342,347,606 and $365,457,313, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $117,215,805 and $41,989,915, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows Six months ended 1/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 1,760,699 $26,464,640 4,192,665 $57,851,817 Shares issued in connection with reinvestment of distributions 438,996 6,512,949 977,643 13,286,743 2,199,695 32,977,589 5,170,308 71,138,560 Shares repurchased (4,689,593) (70,512,541) (11,171,410) (153,321,059) Net decrease 56 George Putnam Balanced Fund Six months ended 1/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 132,374 $1,967,764 225,486 $3,084,438 Shares issued in connection with reinvestment of distributions 5,462 80,291 14,725 197,393 137,836 2,048,055 240,211 3,281,831 Shares repurchased (280,021) (4,165,231) (726,454) (9,882,920) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 151,479 $2,253,571 205,715 $2,843,106 Shares issued in connection with reinvestment of distributions 4,993 73,901 11,122 150,491 156,472 2,327,472 216,837 2,993,597 Shares repurchased (108,203) (1,617,304) (275,905) (3,759,607) Net increase (decrease) Six months ended 1/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 279,733 $4,141,580 515,112 $7,035,008 Shares issued in connection with reinvestment of distributions 22,698 332,983 51,706 693,748 302,431 4,474,563 566,818 7,728,756 Shares repurchased (397,766) (5,888,100) (992,324) (13,318,610) Net decrease Six months ended 1/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 10,056 $149,657 18,885 $257,971 Shares issued in connection with reinvestment of distributions 400 5,919 999 13,510 10,456 155,576 19,884 271,481 Shares repurchased (9,303) (138,922) (48,989) (679,067) Net increase (decrease) For the period 12/2/13 (commencement of operations) to 1/31/14 ClassR5 Shares Amount Shares sold 654 $10,000 Shares issued in connection with reinvestment of distributions — — 654 10,000 Shares repurchased — — Net increase George Putnam Balanced Fund 57 For the period 12/2/13 (commencement of operations) to 1/31/14 ClassR6 Shares Amount Shares sold 454,944 $7,037,880 Shares issued in connection with reinvestment of distributions — — 454,944 7,037,880 Shares repurchased (192) (2,991) Net increase Six months ended 1/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 257,020 $3,887,389 3,108,693 $41,013,365 Shares issued in connection with reinvestment of distributions 58,059 864,038 113,947 1,560,517 315,079 4,751,427 3,222,640 42,573,882 Shares repurchased (902,829) (13,789,438) (1,461,776) (20,013,685) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 654 100.00% $10,015 ClassR6 654 0.14 10,013 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $115,283,694 $99,403,419 $108,586,861 $42,911 $106,100,252 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 58 George Putnam Balanced Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 55,511,831 1,928,831 Ravi Akhoury 55,538,167 1,902,495 Barbara M. Baumann 55,796,892 1,643,770 Jameson A. Baxter 55,808,512 1,632,150 Charles B. Curtis 55,743,844 1,696,818 Robert J. Darretta 55,731,009 1,709,653 Katinka Domotorffy 55,587,888 1,852,774 John A. Hill 55,805,275 1,635,387 Paul L. Joskow 55,807,596 1,633,067 Kenneth R. Leibler 55,768,192 1,672,470 Robert E. Patterson 55,779,277 1,661,385 George Putnam, III 55,730,564 1,710,098 Robert L. Reynolds 55,796,756 1,643,906 W. Thomas Stephens 55,796,638 1,644,024 A proposal to adopt an Amended and Restated Declaration of Trust was approved as follows: Votes Votes Broker for against Abstentions non-votes 46,132,082 1,213,335 2,602,371 7,492,873 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 46,505,623 1,122,183 2,319,981 7,492,875 All tabulations are rounded to the nearest whole number. George Putnam Balanced Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 George Putnam Balanced Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of George Putnam Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. The George Putnam Fund of Boston By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 28, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 28, 2014
